1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                   ***

9     STEPHEN LEE CHOATE,                                    Case No. 2:18-cv-01958-JAD-CWH

10                                          Plaintiff,               ORDER
             v.
11
      CHRIS WEIDICK, et al.,
12
                                       Defendants.
13

14

15   I.     DISCUSSION

16          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

17   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No.

18   1-1). Plaintiff has neither paid the full filing fee for this matter nor filed an application to

19   proceed in forma pauperis.

20          Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must

21   complete an application to proceed in forma pauperis and attach both an inmate account

22   statement for the past six months and a properly executed financial certificate. The Court

23   will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter

24   of the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to file

25   an application to proceed in forma pauperis, or in the alternative, pay the full filing fee for

26   this action. If Plaintiff chooses to file an application to proceed in forma pauperis he must

27   file a fully complete application to proceed in forma pauperis.

28   ///

                                                         1
1    II.    CONCLUSION

2           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL

3    SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner,

4    as well as the document entitled information and instructions for filing an in forma pauperis

5    application.

6           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

7    Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on

8    the correct form with complete financial attachments in compliance with 28 U.S.C. §

9    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing

10   fee and the $50 administrative fee).

11          IT IS FURTHER ORDERED that failure to comply with this order will result in a

12   recommendation that the case be dismissed without prejudice.

13          IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint

14   (ECF No. 1-1), but shall not file it at this time.

15
            DATED: October 17, 2018
16

17
                                                  UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                     2
